                     IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF ALASKA AT ANCHORAGE


 MICHAEL L. CAREY,                       )
                                         )
                      Plaintiff,         ) ORDER GRANTING STIPULATION
        v.                               ) FOR DISMISSAL WITH PREJUDICE
                                         )
 WAL-MART STORES, INC.,                  )
                                         )
                      Defendant.         ) Case No. 3:17-cv-00256-SLG
                                         )

        HAVING reviewed the parties’ Stipulation for Dismissal with Prejudice;

        IT IS HEREBY GRANTED. All claims brought or that could have been brought

in this case, are now dismissed with prejudice, with each party to bear their own costs &

fees.



Dated: February 15, 2019                 /s/ Sharon L. Gleason
                                         Sharon L. Gleason
                                         United States District Judge




  Case 3:17-cv-00256-SLG Document 35 Filed 02/15/19 Page 1 of 1
